Title: From George Washington to Henry Knox, 14 May 1783
From: Washington, George
To: Knox, Henry


                  
                     Sir
                     Head Quarters 14th May 1783
                  
                  I approve of your sentiments given to the Officers commanding the Regiments at West Point, respecting the carrying into execution the sentence of Courts Martial upon the Rioters, mentioned in your Letter of this day, & they will stand justified with me.
                  I am loth at this time to consent to the absence of Officers from their Corps, wanting their influence as much as possible, to quiet & allay the discontents of the Soldiers, but in cases, where you find extraordinary circumstances require it, I submit to your giving liberty for such Officers to be absent for a short time.  I am Sir Your Most Obedient Servant
                  
                     Go: Washington
                  
                  
                     If there are any Non Commissioned Officers or Soldiers whose mutinous dispositions appear to arise from their anxiety to be discharged the Army, you have my full permission to give them Furloughs for any length of time they wish—we are better without them than with them.  The same liberty for furloughing the Men of the Connecticut Regts was yesterday given to General Huntington.
                  
                  
               